UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) May 1 , 2017 NV5 GLOBAL, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 001-35849 45-3458017 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 200 South Park Road, Suite 350 Hollywood, Florida (Address of Principal Executive Offices) (Zip Code) (954) 495-2112 (Registrant’s Telephone Number, Including Area Code) n/a (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [_] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [_] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [_] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [_] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Indicate by check mark whether the registrant is an emerging growth company as defined in as defined in Rule 405 of the Securities Act of 1933 (§230.405 of this chapter) or Rule 12b-2 of the Securities Exchange Act of 1934 (§240.12b-2 of this chapter). Emerging growth company☒ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ☒ Item 2.01 Completion of Acquisition or Disposition of Assets. On May 1 and May 4, 2017, NV5 Global, Inc., a Delaware corporation (the “Company”), completed the acquisitions of Lochrane Engineering, Inc. (“Lochrane”), a transportation and civil engineering company, and Holdrege & Kull, Inc. (“H&K”), a geotechnical engineering, materials testing, and inspection company, respectively. Lochrane is a civil engineering firm based in Orlando, Florida with approximately $6.5 million in annual revenues and 48 full-time employees. H&K is a full-service geotechnical engineering firm based in Nevada City, California with approximately $6 million in annual revenues, 41 full-time employees, and five office locations throughout California. Each acquisition was made entirely in cash, with the exception of certain shares of restricted stock granted to key employees. Prior to entering into each transaction, there was no material relationship between H&K or Lochrane, as the case may be, and the Company, any affiliate of the Company, or any director or officer of the Company or any associate of any director or officer of the Company. Item2 .0 2 Results of Operations and Financial Condition . On May 4, 2017, the Company issued a press release reporting its unaudited financial results for the first quarter ended April 1, 2017. The information contained in this Item 2.02 (including Exhibit 99.1) is furnished pursuant to Item 2.02 and shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section. The Company does not have, and expressly disclaims, any obligation to release publicly any updates or any changes in the Company’s expectations or any change in events, conditions, or circumstances on which any forward-looking statement is based, except as required by law. Item 9.01Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description Press Release dated May 4, 2017. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: May 4, 2017 NV5 GLOBAL, INC. By: /s/ Michael P. Rama Name: Michael P. Rama Title: Vice President and Chief Financial Officer 3
